Citation Nr: 1026600	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-30 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

The propriety of the decision to terminate VA compensation 
benefits effective from February 1, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to October 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which terminated the Veteran's VA compensation 
benefits effective from February 1, 2007.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.  

A hearing was held on December 3, 2009, in Phoenix, Arizona, 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1. Prior to February 1, 2007, the Veteran was service-connected 
for and assigned a 30 percent disability evaluation for 
tendinitis of the left shoulder; a 10 percent disability 
evaluation for Osgood-Schlatter's disease with instability in the 
right knee; a 10 percent disability evaluation for Osgood-
Schlatter's disease with instability in the left knee; a 10 
percent disability evaluation for Osgood-Schlatter's disease with 
degenerative changes in the right knee; and, a 10 percent 
disability evaluation for Osgood-Schlatter's disease with 
degenerative changes in the left knee.  His combined evaluation 
was 60 percent.  

2.  The Veteran was found guilty of two counts of theft and two 
counts of fraudulent schemes and artifices in a jury trial at the 
Superior Court for the State of Arizona in Maricopa County, and 
he was sentenced to seven years of probation, ordered to pay 
$6,953 in restitution to VA (as well as separate restitution to 
the Department of Labor), and ordered to perform 400 hours of 
community service.  
 
3.  The VA Office of the Inspector General (IG) requested that 
the Phoenix RO establish an overpayment of $6,593 and terminate 
the Veteran's VA disability compensation based on the criminal 
conviction.   The RO subsequently sent a letter to the Veteran on 
February 15, 2007, indicating that his VA compensation benefits 
were being terminated effective from February 1, 2007.  

4.  The Veteran was not provided a period of 60 days to submit 
evidence for the purpose of showing that the adverse action 
should not be taken. 


CONCLUSION OF LAW

The termination of the Veteran's VA compensation benefits was not 
procedurally proper, and those benefits are restored effective 
from February 1, 2007. 38 U.S.C.A. §§ 5104 (West 2002); 38 C.F.R. 
§ 3.103 (2009); see also Roberts v. Shinseki, 23 Vet. App. 416 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). T he notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Nevertheless, the Board has restored the Veteran's benefits in 
the decision below, and therefore, the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this case, no 
harm or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

The appeal arises from the termination of the Veteran's VA 
compensation benefits.  The record reflects that the Veteran was 
in receipt of service-connected benefits for tendinitis of the 
left shoulder from August 24, 1994, and for Osgood-Schlatter's 
disease of the bilateral knees from October 9, 1982.  As of 
October 22, 2003, he was assigned a 30 percent disability 
evaluation for tendinitis of the left shoulder; a 10 percent 
disability evaluation for Osgood-Schlatter's disease with 
instability in the right knee; a 10 percent disability evaluation 
for Osgood-Schlatter's disease with instability in the left knee; 
a 10 percent disability evaluation for Osgood-Schlatter's disease 
with degenerative changes in the right knee; and, a 10 percent 
disability evaluation for Osgood-Schlatter's disease with 
degenerative changes in the left knee.  His combined evaluation 
was 60 percent.  

An investigation was initiated upon a referral from the United 
States Postal Inspection Service alleging that the Veteran had 
submitted false claims to VA.  Following an investigation, he was 
found guilty of two counts of theft and two counts of fraudulent 
schemes and artifices in a jury trial at the Superior Court for 
the State of Arizona in Maricopa County.  The Veteran was 
sentenced to seven years of probation, ordered to pay $6,953 in 
restitution to VA (as well as separate restitution to the 
Department of Labor), and ordered to perform 400 hours of 
community service.  
 
As a result, the VA Office of the Inspector General (IG) office 
requested that the Phoenix RO establish an overpayment of $6,593 
and terminate the Veteran's VA disability compensation based on 
the criminal conviction.   The RO subsequently sent a letter to 
the Veteran on February 15, 2007, indicating that his VA 
compensation benefits were being terminated effective from 
February 1, 2007.  

The Board observes that 38 C.F.R. § 3.105 sets forth certain 
notice procedures in cases involving severance of service 
connection, reduction of evaluations, and discontinuance of 
benefits.  However, the Court of Appeals for Veterans Claims 
(Court) has held that such procedures are not applicable in cases 
of fraud.  Roberts v. Shinseki, 23 Vet. App. 416 (2010).  
Therefore, any deficiencies in procedure as defined by 38 C.F.R. 
§ 3.105 need not be addressed in this case. 

Nevertheless, the Court also found in Roberts v. Shinseki that 
the due process procedures applicable in cases of fraud are set 
forth in 38 C.F.R. § 3.103.  Specifically, the regulation 
provides that the claimants and their representatives are 
entitled to notice of any decision made by VA affecting the 
payment of benefits or the granting of relief.  Such notice shall 
clearly set forth the decision made, any applicable effective 
date, the reason(s) for the decision, the right to a hearing on 
any issue involved in the claim, the right of representation, and 
the right, as well as the necessary procedures and time limits, 
to initiate an appeal of the decision, 38 C.F.R. § 3.103(b)(1).  

Except as otherwise provided in paragraph (b)(3) of this section, 
no award of compensation, pension, or dependency and indemnity 
compensation shall be terminated, reduced, or otherwise adversely 
affected unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. 38 C.F.R. § 3.103(b)(2).  

In this case, the Board notes that the due process requirements 
set forth under 38 C.F.R. § 3.103(b)(2) were not satisfied and 
that none of the exceptions set forth under 38 C.F.R. 
§ 3.103(b)(3) are applicable.  The Veteran was first notified of 
the termination of his benefits in a letter sent to him on 
February 15, 2007.  The letter advised him that his benefits had 
been terminated as of February 1, 2007, and that he had the right 
to appeal and to request a hearing.  However, the Veteran was not 
provided a period of 60 days in which to submit evidence for the 
purpose of showing that the adverse action should not be taken.  
Instead, the adverse action had already been effectuated without 
any time for him to respond.  Thus, in terminating the benefits, 
the RO failed to afford the Veteran all due process to which he 
is entitled pursuant to 38 C.F.R. § 3.103.  Accordingly, the 
Board has no choice but to restore the Veteran's benefits. 

Even so, the Board advises the Veteran that this decision in no 
way overturns his conviction by the Superior Court for the State 
of Arizona in Maricopa County or his obligation to repay the 
$6,593 to VA as determined by that Court.  Further, in light of 
the Veteran's conviction and order to pay restitution to VA, the 
Board's decision should not be construed as dictating that the 
Veteran is entitled to receive actual payment of benefits from VA 
from February 1, 2007, and/or that he would not be obligated to 
repay any such benefits at a future date.  Such matters will be 
determined by the RO based on the necessary calculations.  
Finally, the error in terminating the Veteran's benefits was 
purely procedural, and the Board's decision does not preclude the 
RO from once again terminating the Veteran's benefits after 
properly following all necessary notice procedures for the 
termination of benefits as set forth under 38 C.F.R. § 3.103.  


ORDER

The termination of VA compensation benefits was not procedurally 
proper, and restoration of those benefits is granted effective 
from February 1, 2007.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


